Citation Nr: 1209284	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right ankle strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee bipartite patella.

3.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Among other things, service connection was granted and initial evaluations of 10 percent were assigned for right ankle strain, for right knee bipartite patella, and for thoracolumbar spine strain therein.

Jurisdiction subsequently was transferred to the RO in Providence, Rhode Island.  He perfected an appeal as to each of these determinations.  

In May 2010, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Board remanded this matter for further development in a September 2010 decision.  Adjudication now may proceed, as this development fully or at least substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Evidence dated through November 2011 was considered by the Appeals Management Center (AMC) when this matter last was adjudicated in a December 2011 supplemental statement of the case.  Additional evidence dated after November 2011 now exists in the Veteran's Virtual VA "eFolder."  Yet it is not pertinent since it does not concern the issues comprising this matter.  As such, it is unnecessary to refer this matter to the agency of original jurisdiction (AOJ), which in this case is the RO whether directly or through the AMC, for initial review of this evidence and it is of no consequence that the Veteran did not waive his right to such initial review by the AOJ.  See 38 C.F.R. § 20.1304(c).

The following determination concerning entitlement to an initial evaluation in excess of 10 percent for right ankle strain, for right knee bipartite patella, and for thoracolumbar spine strain is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  In accordance with a recent opinion of the Court of Appeals for Veterans Claims (Court), entitlement to a TDIU has been included as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right ankle strain is manifested by moderate limitation of motion.

2.  The evidence does not show that the Veteran's right knee bipartite patella was manifested by flexion limited to 30 degrees, extension limited to 15 degrees, recurrent subluxation or lateral instability, or dislocated semilunar cartilage accompanied by frequent episodes of locking, pain, and effusion into the joint.

3.  The evidence does not show that the Veteran's thoracolumbar spine strain manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee bipartite patella have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5259, 5260, 5261 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The issues comprising this matter initially concerned entitlement to service connection, as noted above.  The Veteran participated in the Benefits Delivery at Discharge Program (BDD Program).  In or around October 2006, prior to his separation from service a few months later, he thus was provided with documentation regarding the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was provided with documentation concerning how VA determines disability ratings generally, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted. 

In a May 2008 letter to the Veteran, this notification regarding disability ratings was repeated.  This letter additionally notified him of how disability ratings are determined specifically for ankle, knee, and low back disabilities.

The Veteran was informed of the criteria to establish a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence via a letter dated in August 2008.  This letter also notified him of how VA determines disability evaluations generally, which was noted to include consideration of the impact on employment, and effective dates.  

At no point has the Veteran alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The documentation from in or around October 2006 addressed all notice elements.  It predated the initial adjudication by the AOJ/RO in February 2007.  Nothing more was required.  The purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication for each of the issues comprising this matter.  Dingess, 19 Vet. App. at 473.  It follows that the May 2008 letter, which readdressed a notice element, and the August 2008 letter, which readdressed all notice elements in the context of a higher evaluation claim, went above and beyond what was required.  The May 2008 letter went even further above and beyond by providing specific rather than generic notice of the disability evaluation element.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA pursuant to the Board's September 2010 remand were VA treatment records regarding him.  

The Veteran submitted a few private treatment records on his own behalf.  No private treatment records regarding him have been obtained by VA, however, even though the evidence of record references recent pertinent private treatment to include surgery in or around July 2010 and/or December 2010 and that provided at the hospital presumably on an emergency basis in March 2011.  The duty to assist is not applicable in this regard because he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  This is despite several requests that he do so both before the Board's September 2010 remand in the aforementioned documentation from in or around October 2006 and May and August 2008 letters as well as after/pursuant to this remand in a September 2010 letter.  The letter was dated after any surgery in or around July 2010 and only a short period before any surgery in or around December 2010 and hospital care in March 2011.  "[T]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Examinations wholly or at least partially addressing the issues comprising this claim were conducted in November 2006, prior to the Veteran's separation from service, as well as in August 2008, September 2010, and October 2010.  The claims file was reviewed by each examiner with the exception of the November 2006 examiner.  Many of these examiners also reviewed relevant medical records.  There is no indication either way whether or not the claims file, which at that time would have consisted solely of service treatment records, was reviewed by the November 2006 examiner.  Nevertheless, this is of no consequence.  The Veteran's gave an accurate medical history at this examination as he did at each of the other examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

Each of the examiners thereafter interviewed the Veteran regarding his pertinent current symptoms and their effects.  Each then conducted a physical assessment and obtained or reviewed applicable diagnostic testing as necessary.  All of the examiners finally documented the above actions in an examination report.  Accordingly, the Board finds each of the examinations adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, the Veteran has not identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran seeks higher initial evaluations for his right ankle strain, right knee bipartite patella, and thoracolumbar spine strain.  He contends that each of these disabilities has been more severe than contemplated by a 10 percent evaluation throughout the entire pendency of the instant claim.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted when an appeal arises from an initially assigned rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The words "slight," "moderate," "marked," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision.  38 C.F.R. § 4.6.  Of assistance in this regard is the fact that "slight" is generally defined as "small of its kind or in amount."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 1173.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Marked" is generally defined as "having a distinctive or emphasized character."  Id. at 760.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their severity and impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible because no significant reason to doubt him exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is interested in the outcome of his appeal because it may result in more monetary benefits for him.  However, his subjective reports are facially plausible.  They additionally are not inconsistent with one another and generally, with exceptions discussed below, are consistent with the objective evidence of record.

1.  Right Ankle Strain

Veteran's right knee ankle strain previously was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5019 and most recently was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The current 99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities.  The current 52 indicates that it is related most closely to the listed musculoskeletal disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  

Diagnostic Code 5019 addresses bursitis.  It provides that rating shall be based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

Diagnostic Code 5271 addresses the limited motion of the ankle.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Marked limitation of motion of the ankle warrants the maximum 20 percent rating.  

Normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from zero degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

Several other Diagnostic Codes pertain to ankle disabilities in addition to those above.  They include:  Diagnostic Code 5270 for ankylosis of the ankle, Diagnostic Code 5272 for ankylosis of the subastragalar or tarsal joint, Diagnostic Code 5273 for malunion of the os calcis or astragalus, and Diagnostic Code 5274 for astragalectomy.  Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  

During the period on appeal, the Veteran usually reported working full-time in the corrections and security fields.  He complained of right ankle deformity, popping, locking, edema, swelling, stiffness, weakness, giving way, instability, incoordination, frequent though not constant pain, decreased speed of motion, and limited motion.  He indicated that these symptoms caused functional impairment in the form of a decreased ability to weightbear, limited physical work, and in conjunction with his right knee an inability to stand for more than 15 to 30 minutes or to walk for more than a few yards.

Right ankle tenderness was found at the November 2006 examination, but there was no edema, effusion, weakness, redness, heat, abnormal or guarding movement, or subluxation.  There also was no ankylosis or dorsiflexion, plantar flexion, inversion, or eversion deformity.  Range of motion was to 20 degrees dorsiflexion and to 45 degrees plantar flexion without pain but with popping.  Repeated movement elicited pain, fatigue, weakness, and lack of endurance but not incoordination and did not result in additional limitation of motion.  X-rays were normal.  

At the August 2008 examination, the Veteran's ankles were symmetrical.  There was no deformity, effusion, erythema, crepitus, or tenderness of his right ankle, but there was stiffness.  Range of motion was dorsiflexion from zero to 10 degrees as well as plantar flexion from zero to 45 degrees without pain.  Repeated motion elicited pain but no weakness, fatigue, or lack of endurance.  X-rays were normal.  It was noted that the Veteran's right ankle disability did not appear to have changed in severity.

The Veteran denied flare-ups in his right ankle at a September 2010 examination.  Edema, tenderness, pain at rest, weakness, guarding of movement, instability by pain in inversion, and tendon abnormality were found.  There was no angulation, although the Achilles tendon was tight.  Range of motion was not assessed.  It was opined that the Veteran's right ankle disability has significant effects on his occupation and moderate or severe effects on his usual daily activities of chores, shopping, recreation, traveling, and driving.  Further, it was opined that this disability prevents exercise and sports.

At another September 2010 examination, it was opined that the Veteran's right ankle disability affected his occupation and his usual daily activities by preventing him from running and making it more difficult for him to exercise.

VA X-rays taken in September 2010 showed a small density and minimal soft tissue swelling.

Tenderness, edema, and trace swelling were found in the Veteran's right ankle at an October 2010 examination.  There was no instability, tendon abnormality, angulation, or ankylosis.  Range of motion was from zero to 15 degrees dorsiflexion and from zero to 25 degrees plantar flexion with pain.  Repeated movement also elicited pain but no additional limitation of motion.  X-rays were normal.  It was opined that the Veteran's right ankle disability has significant effects on his occupation, moderate effects on his usual daily activities of chores, exercise, and sports, as well as a mild effect on driving.

A March 2011 VA treatment record documents the Veteran's report that he sought treatment at a private hospital, presumably on an emergency basis, for his right ankle.

Given the above, the Board finds that an initial evaluation in excess of 10 percent for a right ankle disability is not warranted.  The only Diagnostic Code which applies does not support a higher rating.

The Veteran's right ankle symptoms cause limitation of motion most appropriately characterized as moderate rather than marked, the criterion for the next highest and maximum 20 percent evaluation, under Diagnostic Code 5271.  A significant range of motion was possible each of the three times it was measured during the period on appeal even taking into account DeLuca, Mitchell, and associated regulations.  This range was absent pain and normal with respect to both dorsiflexion and plantar flexion the first time.  There was a 10 degree loss of dorsiflexion, which equates to dorsiflexion at 50 percent of normal, the second time accompanied by normal plantar flexion all without pain.  The third time, there was a five degree loss of dorsiflexion, which equates to dorsiflexion approximately 75 percent of normal, and a 20 degree loss of plantar flexion, which equates to plantar flexion at approximately 5o percent of normal, with pain.  

Pain, fatigue, weakness, and lack of endurance variously were noted upon repeated movement on these occasions.  However, there was no additional functional loss because the above results did not change.  The only mention of flare-ups further was the Veteran's denial thereof.  As such, he has had over half of the normal range of motion in his right ankle during the entire period on appeal.  

Acknowledgement is given to the fact that the range of motion reduction present was reported by the Veteran as well as found to have resulted in effects on his occupation and usual daily activities.  Most notable is difficulty perhaps arising to the level of prevention with respect to sports and exercise.  Yet prevention is not otherwise noted.  Despite the significant effect on work, chores, shopping, recreation, traveling, and driving, the Veteran indeed still was able to perform all of these activities.  

Other than Diagnostic Code 5271, no other Diagnostic Codes related to the ankle are applicable.  There is no indication that the Veteran has ankylosis of either the right ankle or of the right subastragalar or tarsal joint.  Ankylosis specifically was not found on two occasions.  Discussed above indeed was that a significant range of motion was possible on all occasions in which it was assessed.  Diagnostic Codes 5270 and 5272 accordingly are inapplicable.  Malunion of the os calcis or astragalus has not been noted.  As such, Diagnostic Code 5273 also is inapplicable.  Diagnostic Code 5274 additionally is inapplicable because absent from the evidence is any reference to the Veteran undergoing astragalectomy surgery.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.





2.  Right Knee Bipartite Patella

The Veteran's right knee bipartite patella previously was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5024 and most recently was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.  

Diagnostic Code 5024 addresses tenosynovitis.  It provides that rating shall be based on limitation of motion of the affected parts, as degenerative arthritis.  As indicated above, degenerative arthritis is the subject of Diagnostic Code 5003.  The rating criteria therein were set forth above.

Diagnostic Code 5260 addresses limitation of motion of the leg with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion of the leg with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 addresses other knee impairment.  It sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  Diagnostic Code 5258 provides for a 20 percent rating while Diagnostic Code 5259 provides for a 10 percent rating.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

As noted above, the Veteran usually reported working full-time in the corrections and security fields during the period on appeal.  He complained of right knee deformity, redness, sensitivity to cold and heat, edema, swelling, locking, stiffness, weakness, lack of endurance, giving way/out, instability, incoordination, constant pain, decreased speed of motion, and loss of motion.  He indicated that these symptoms caused functional impairment in the form that at times he cannot put weight on his right leg, cannot run, is limited in physical labor and exercise, has to lie down after just walking and doing normal day-to-day activities, an in conjunction with his right ankle an inability to stand for more than 15 to 30 minutes and to walk for more than a few yards/a quarter of a mile.

Right knee tenderness was found at the November 2006 examination, but there was no edema, effusion, weakness, redness, heat, abnormal or guarding movement, or subluxation.  There also was no crepitus, joint effusion, recurrent subluxation, locking pain, or ankylosis.  Range of motion was to zero degrees extension and to 140 degrees flexion with pain at 0 and 140 degrees.  Repeated movement elicited pain, fatigue, weakness, and lack of endurance but not incoordination and did not result in additional limitation of motion.  All ligament stability tests were within normal limits.  X-rays were normal with the exception of showing a small unfused patellar segment.

A November 2007 VA treatment record reflects that right knee tenderness was found upon physical assessment, while such a record from December 2007 reflects that there was no swelling, effusion, crepitus, or tenderness to palpation.  This latter record further reflects that patellar tracking was within normal limits, that the knee was stable to varus, valgus, and anterior/posterior stresses, and that range of motion was from zero degrees to 150 degrees.  It finally reflects that magnetic resonance imaging (MRI) from September 2006 showed a questionable tear in the lateral meniscus.  The exam was found to be inconsistent with meniscal or ligament pathology, however, and rather appeared to concern tightness and patellar maltracking.

A private nurse practitioner noted in a January 2008 statement that the Veteran's right knee impinged on his endurance and function.

Photographs submitted sometime thereafter in 2008 depict the Veteran's right knee in a knee brace.

Noted in a May 2008 VA treatment record is that tenderness was found in the Veteran's right knee but that there was no fluid or instability.

June and August 2008 VA treatment records document that the Veteran's knees were symmetrical as well as that his right knee was without deformity, swelling, crepitus, effusion, erythema, tenderness, and joint laxity including varus/valgus.  Range of motion was from zero degrees to 135 degrees.  X-rays showed bipartite patella and mild marrow edema.  VA MRI performed in July 2008 showed bipartite patella of the right knee, mild marrow edema, and normal ligaments.

At the August 2008 examination, the Veteran's knees were symmetrical.  There was no deformity, swelling, effusion, erythema, or joint laxity of his right knee, but there was crepitus and tenderness to palpation.  Range of motion, which was limited by pain, was to 0 degrees extension and to 90 degrees flexion.  Repeated motion also elicited pain but no weakness, fatigue, or lack of endurance.  The varus, valgus, and drawer tests were negative.  The recent X-rays and MRI were reviewed.  Degenerative joint disease (DJD) was among the conditions diagnosed based upon them.  It was determined to be at least as likely as not that there had been an increase in severity of the Veteran's right knee disability also based upon them.  

An October 2008 VA treatment record includes the Veteran's report of falling on his right knee at work.  Swelling such that the knees were asymmetrical with the right greater than the left, tenderness, and guarding of movement were found.  There was no warmth or redness.  Range of motion was to 75 degrees limited by pain.  November 2008 VA treatment records reveal that MRI performed in late October 2008 showed bipartite patella, no significant marrow edema, normal ligaments, chondrocalcinosis, and a tear in the lateral meniscus.  They additionally reveal that there was no effusion, some tenderness to palpation, and a range of motion from zero degrees to 120 degrees.

Findings from January 2009 VA treatment records include right knee tenderness but no deformity, effusion, edema, erythema, crepitus, joint laxity including varus/valgus, and a range of motion to about 100 degrees.  Findings from a February 2009 VA treatment record include tenderness to palpation but no effusion and stability to varus/valgus, and anterior/posterior stresses.  Findings from a March 2009 VA treatment record include limited flexion due to pain.

G.U., a private physician and lawyer, opined in an April 2009 letter that the Veteran's 10 percent evaluation for his right knee lacks a basis and instead merely relies "upon a preconceived bureaucratic rubric that fails to take into account the extent of the damage, and its affects (sic) of this Veteran's life."  The best tests to assess these effects were identified.

A November 2009 VA treatment record notes that the Veteran's pain in his right knee was obvious.

Beginning with a June 2010 VA treatment record, it is noted that the Veteran was on a workman's pension/worker's compensation with respect to his at-work right knee injury.

The Veteran reported having arthroscopy surgery on his right knee at a private hospital in July 2010 at a September 2010 examination.  He denied flare-ups.  Finally, he indicated that he was unemployed because of his right knee.  Tenderness including to palpation, pain at rest, weakness, guarding of movement, crepitus, grinding, mild anterior/posterior ligament instability, and patellar abnormality in the form of tenderness and abnormal patellar tracking at 90 degrees flexion were found.  There were no clicks or snaps, mass behind the knee, bumps consistent with Osgood-Schlatter's disease, medial/lateral collateral ligament instability (varus/valgus), meniscal abnormality, or ankylosis.  Range of motion was from zero to 100 degrees flexion and extension limited by 30 degrees with pain.  Repeated movement elicited pain such that any additional limitation of motion could not be tested.  It was opined that the Veteran's right knee disability has significant effects on his occupation and moderate effects on his usual daily activities of chores, shopping, exercise, sports, recreation, traveling, feeding, and driving.

At another September 2010 examination, it was opined that the Veteran's right knee disability affected his occupation and his usual daily activities by preventing him from running and making it more difficult for him to exercise.

VA X-rays taken in September 2010 showed bipartite patella and some soft tissue swelling but no effusion.  This was interpreted as no significant interval change.

Heat, tenderness to palpation, and a patellar abnormality in the form of tenderness were found in the Veteran's right knee at an October 2010 examination.  There was no crepitation, clicks or snaps, grinding, mass behind the knee, bumps consistent with Osgood-Schlatter's disease, instability, meniscal abnormality, abnormal tendons or bursae, other abnormality, or ankylosis.  Range of motion was from zero to 135 degrees flexion and normal extension with pain.  Repeated movement also elicited pain, which resulted in range of motion from zero to 135 degrees flexion and 90 to zero degrees extension.  X-rays showed bipartite patella.  It was opined that the Veteran's right knee disability has significant effects on his occupation, prevents sports, has a moderate effect on his usual daily activity of chores, has a severe effect on exercise, and has a mild effect on driving.

A VA treatment record dated in December 2010 includes the Veteran's report that he was scheduled for right knee surgery at a private facility the following week.  VA treatment records in January and April 2011 reflect that he was recuperating from this surgery.  The latter record indicates that there was limitation in range of motion.

Before undertaking analysis, the Board notes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  At no point after the Veteran's October 2008 work-related right knee injury have the symptoms and findings with respect to this injury and those with respect to his previous service-connected right knee bipartite patella been differentiated.  The Board therefore shall consider all symptomatology to be attributable to this service-connected disability.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The Board finds in light of the above that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right knee bipartite patella on the basis of limitation of motion.  Neither the criteria for the next highest evaluation of 20 percent for flexion under Diagnostic Code 5260 nor for extension under Diagnostic Code 5261 has been shown even taking into account DeLuca, Mitchell, and associated regulations.

There is no indication of flexion limited to 30 degrees at any of the ten times range of motion was measured during the period on appeal.  Flexion was above normal at 150 degrees once, normal at 140 degrees once with pain at 140 degrees, reduced by five degrees to 135 three times with pain once, reduced by 20 degrees once, reduced by 40 degrees to 100 degrees twice with pain once, reduced by pain by 50 degrees to 90 degrees once, and reduced by pain by 65 degrees to 75 degrees once.  Pain, fatigue, weakness, and lack of endurance variously were noted upon repeated movement on some of these occasions.  However, there was no additional functional loss because the above results did not change.  Flexion limited due to pain once was noted in addition to the ten aforementioned times in which it was assessed, but this time no precise measurement was provided.  The only mention of flare-ups further was the Veteran's denial thereof.  As such, he has had flexion at well over 30 degrees throughout the period on appeal.  

Extension limited to 15 degrees is not shown by the weight of the evidence at any point during the period on appeal.  Of the ten times it was measured, nine do not meet this criteria.  Extension indeed specifically was found to be normal at zero degrees seven times with pain twice and pain at zero degrees once.  It readily is inferred to have been normal two more times (October 2008 and January 2009) with pain once since range of motion was reported only to a specific end degree with no indication of a reduction regarding beginning point.  The last time extension was limited by 30 degrees with pain.  Acknowledgement is given to the fact that this corresponds with a 40 percent rating.  However, the finding is inconsistent with flexion starting at zero degrees found at the same time.  It this seems to be in error.  To the extent there was no error, the finding occurred in the middle of the period on appeal with multiple normal findings both before and after.  It thus is an anomaly.  

Pain, fatigue, weakness, and lack of endurance variously were noted upon repeated extension movement on some of these occasions.  However, there was no additional functional loss because the above results did not change.  Flexion limited due to pain once was noted in addition to the ten aforementioned times in which it was assessed, but this time no precise measurement was provided.  The only mention of flare-ups further was the Veteran's denial thereof.  As such, he has had extension at well past 15 degrees throughout the period on appeal.  

A rating higher than 10 percent further cannot be awarded for arthritis under Diagnostic Code 5024 and/or Diagnostic Code 5003.  Noncompensable limitation of motion has been shown.  Indeed, the above discussion does not reveal flexion limited to 45 degrees or extension limited to 10 degrees sufficient for the lowest compensable evaluation of 10 percent under Diagnostic Codes 5260 and 5261 respectively.  The limitation of motion is objectively confirmed primarily by satisfactory evidence of painful motion but also by some swelling and symptoms such as tenderness, crepitus, and grinding.  X-rays further once were interpreted as showing DJD.  DJD is a form of arthritis.  See Dorland's at 539.  Nevertheless, the knee constitutes one major joint.  38 C.F.R. § 4.45.  10 percent therefore is the maximum evaluation allowable for arthritis.

Turning to Diagnostic Code 5257, the Board finds that a separate disability evaluation is not warranted for subluxation/instability.  The Veteran reported giving way/out and instability.  Mild anterior/posterior ligament instability and well as a patellar abnormality in the form of abnormal patellar tracking were found on one occasion.  Patellar maltracking was noted on another.  Like above, however, these findings appear to be an anomaly.  Each occasion was during the middle of the period on appeal.  On numerous occasions before, in between, and after, no instability/joint laxity whether anterior/posterior or varus/valgus or patellar tracking abnormality was found.  Subluxation and recurrent subluxation were not found on one occasion, the only time they were mentioned.

The Board additionally finds that a separate disability evaluation is not warranted for cartilage impairment under Diagnostic Code 5258 or 5259.  Although no meniscal abnormality was found upon assessment on two occasions, diagnostic testing previously had revealed a questionable meniscal tear on one occasion and confirmed this tear on another.  Yet there is no indication of frequent episodes of locking, pain, and effusion into the joint.  Locking and pain were reported by the Veteran.  Pain additionally was found, as discussed above.  Effusion never was found.  Joint effusion was not found once upon physical assessment.  There finally is no indication that the Veteran's meniscus was removed and that this removal has resulted in symptoms.  Private surgery is referenced twice in the record, but as discussed above the records have not been obtained because they were not identified.  It thus is not known what type of surgery was performed and the symptoms which may be attributable to it.

Other than the aforementioned, no other Diagnostic Codes related to the knee are applicable.  There is no indication that the Veteran has ankylosis of his right knee.  Ankylosis specifically was not found on three occasions.  Discussed above indeed was that a significant range of motion, both flexion and extension, was possible during the entire period on appeal.  Diagnostic Code 5256 accordingly is inapplicable.  No impairment of the tibia and fibula has been noted.  As such, Diagnostic Code 5262 also is inapplicable.  Diagnostic Code 5263 additionally is inapplicable because absent from the evidence is any reference to genu recurvatum.

Acknowledgement is given to G.U.'s April 2009 letter criticizing the method VA derives the evaluation for the Veteran's knee disability.  With respect to the argument that the rating is not tailored enough to his personal situation, the Board notes that the rating criteria were applied based upon his symptoms as well as findings from physical assessment and diagnostic testing of him.  With respect to the argument that the rating criteria are inferior to other tests, the Board notes that standard procedures for enacting the regulations which contain them were followed.  Of further note is that VA cannot consider factors wholly outside the enumerated rating criteria and associated statutes, regulations, and caselaw.  Massey v. Brown, 7 Vet. App. 204 (1994). 

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

3.  Thoracolumbar Spine Strain

The Veteran's thoracolumbar spine strain previously was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and most recently was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  

Diagnostic Code 5237 concerns lumbosacral strain while Diagnostic Code 5242 concerns degenerative arthritis of the spine.  These disabilities, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5241, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent evaluation under the Formula for Rating IVDS.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent rating.  Finally, the maximum 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to the above criteria.  Id., Note (2).

As noted above, the Veteran usually reported working full-time in the corrections and security fields during the period on appeal.  He complained of stiffness, tightness/clamping down, cramping/spasms, fatigue, and frequent though not constant low back pain.  He indicated that these symptoms cause functional impairment in the form of decreased ability to use his back at times, less functional movement, and prevention of physical labor.

The Veteran reported that bed rest had been recommended in the past for his back at the November 2006 examination.  His gait, posture, and spine curvature were normal.  There was no low back tenderness, muscle spasm, pain radiation on movement, or ankylosis.  Thoracolumbar range of motion was from zero to 90 degrees flexion and from zero to 30 degrees extension, right and left lateral flexion, and right and left rotation with pain at 90 degrees flexion and 30 degrees extension.  Repeated movement elicited pain, fatigue, weakness, and lack of endurance but not incoordination and did not result in additional limitation of motion.  X-rays of the lumbar spine were normal.  Radiculopathy was not found as the lower extremities had normal motor, reflex, and sensory function.  There was no bowel, bladder, or erectile dysfunction.

A November 2007 VA treatment record reflects the Veteran's complaint of non-radiating low back pain but his legs weakening briefly.  His gait was within normal limits.  Motor strength, sensory, and reflex function was within normal limits in the lower extremities.

June and August 2008 VA treatment records document that the Veteran's gait was normal as well as that his lower extremity motor and reflex function was normal.

The Veteran reported right foot parasthesia at the August 2008 examination.  He denied bowel or bladder dysfunction, but he reported wearing a back brace during exercise.  A slight limping gait was noticed.  There was tenderness to palpation.  Musculature was normal.  Thoracolumbar range of motion was from zero to 80 degrees forward flexion, to 30 degrees extension, to 40 degrees lateral extension bilaterally, and to 30 degrees rotation bilaterally.  Pain was elicited during repeated movement, but there was no weakness, fatigue, or lack of endurance.  X-rays showed minimal degenerative changes of the thoracic spine and narrowing at L5-S1 with some minimal subluxation there of the lumbar spine.  Degenerative disk disease (DDD) was diagnosed.  It was determined to be at least as likely as not that there had been an increase in severity of the Veteran's low back disability given the X-rays.  The lower extremities had normal motor and sensory function.  Reflexes were decreased in the knees.

January 2009 VA treatment records reveal the Veteran's complained of right lower extremity pain radiating to his back but no bowel complaints.  His gait and motor function was normal.  Muscular discomfort due to habitus and ambulation with knee injury was suspected over a nerve root/motor neuron process.

The Veteran's complaint of a bladder problem which resolved and no bowel problems is contained in a November 2009 VA treatment record.  Motor function was normal.

An antalgic gait with poor propulsion was noted at a September 2010 examination.

At another September 2010 examination, the Veteran complained of back pain radiation to his buttocks.  His gait was normal.  There were no abnormal findings with respect to his lower extremities.  It was opined that his low back disability affects his occupation and his usual daily activities by limiting him in terms of the exercises he can do.

The Veteran denied bowel and bladder problems, erectile dysfunction, and lower extremity symptoms at an October 2010 examination.  He also denied pain radiation and incapacitating episodes.  His gait, posture, and spinal curvature were normal.  There were spasms and pain with motion on the right.  There was no atrophy or guarding.  It was determined that neither muscle spasm, localized tenderness, nor guarding was severe enough to be responsible for abnormal gait or spinal contour.  Range of motion was from zero to 80 degrees flexion, from zero to 30 degrees extension, from zero to 40 degrees right and left lateral flexion, and from zero to 30 degrees right and left lateral rotation.  Repeated movement elicited pain but no additional limitation of motion.  Reflex and sensory function was normal in the lower extremities.  Motor function also was normal with the exception of decreased movement in the right knee and right ankle.  X-rays showed mild DDD of the lumbar spine and minimal DJD of the thoracic spine.  Mild degenerative disease was diagnosed.  It was opined that this disability has no affect on the Veteran's occupation and affects his usual daily activities by requiring him to rest.

Based on the above, the Board finds that an initial evaluation for thoracolumbar spine strain in excess of 10 percent is not warranted under the General Rating Formula.  None of the criteria for even the next highest evaluation of 20 percent are met.  

There first is no indication of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  More range of motion was possible each of the three times it was measured during the period on appeal even considering into account DeLuca, Mitchell, and associated regulations.  Forward flexion was to a normal 90 degrees the first time with pain at 90 degrees.  The second and third times, it was reduced by 10 degrees to 80 degrees.  Pain, fatigue, weakness, and lack of endurance variously were noted upon repeated movement each of these times.  However, there was no additional functional loss because the above results did not change.  No reference to flare-ups was made at any point.  The Veteran accordingly has had well over 60 degrees of forward flexion range of motion in his thoracolumbar spine during the entire period on appeal.  

There second is no indication of combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Normal or greater than normal range of motion was possible each of the three times it was measured during the period on appeal even considering DeLuca, Mitchell, and associated regulations.  Combined thoracolumbar spine range of motion was a normal 240 degrees (90 + 30 + 30 + 30 + 30 + 30) with pain at the extreme of extension as well as forward flexion the first time.  It was an above normal 250 degrees (80 + 30 + 40 + 40 + 30 + 30) the second and third times.  Pain, fatigue, weakness, and lack of endurance once again variously were noted upon repeated movement each of these times.  However, there was no additional functional loss because the above results did not change.  No reference to flare-ups was made at any point.  The Veteran accordingly has had well over 120 degrees of combined range of motion in his thoracolumbar spine during the entire period on appeal.  

Finally, there is no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Guarding specifically was not found on one occasion and was not otherwise mentioned whether by the Veteran's report or upon assessment.  Some evidence of pain and tenderness similar to guarding as well as of muscle spasms exists.  Pain was both reported by the Veteran as well as found upon assessment.  Tenderness/tenderness to palpation was found once and not found once upon assessment.  Muscle spasms/cramps further were reported by the Veteran, while muscle spasms were found and not found once upon assessment.  

Yet the Veteran's gait predominantly was normal as opposed to abnormal.  It was characterized as normal six times in contrast to only two abnormal characterizations of slight limping and antalgic with poor propulsion respectively.  Abnormal spinal contour never was referenced.  The Veteran's spinal curvature indeed specifically was found to be normal on two occasions.  Further, it once was determined that neither muscle spasm, localized tenderness, nor guarding severe enough to be responsible for abnormal gait or spinal contour existed.

Next considered is entitlement to a separate rating under the General Rating Formula for objective abnormalities associated with the Veteran's thoracolumbar spine strain.  The Board finds that such a separate rating is not warranted for any objective abnormality to include bowel and bladder impairment, erectile dysfunction, and lower extremity abnormalities.  

The Veteran consistently has denied bowel impairment.  On the one occasion it was assessed, no such dysfunction was found.  The Veteran similarly denied erectile dysfunction on one occasion and no such dysfunction was found on the one occasion it was assessed.  Bladder impairment consistently was denied by the Veteran with the exception of once when he reported a bladder problem which had resolved.  No bladder dysfunction was found on the one occasion it was assessed.

The Veteran occasionally reported lower extremity abnormalities to include pain radiation, weakness, and parasthesia.  However, these abnormalities are encompassed by the assigned 10 percent evaluation.  The aforementioned subjective symptoms indeed were not objectively confirmed as required.  No motor, reflex, or sensory deficiencies were found on six of the eight occasions when function in one or more of these regards was assessed.  Decreased reflexes in the knees were found on one of the occasions.  This occasion was during the middle of the period on appeal, with normal reflex function findings both before and after.  It thus is an anomaly.  Decreased movement in the right knee and right ankle was found on another occasion.  Yet such movement is encompassed in the Veteran's initial evaluations for his right ankle strain and right knee bipartite patella disabilities.  His lower extremity abnormalities further were attributed to his right knee disability as well as his habitus on one occasion.

Turning to the Formula for Rating IVDS, acknowledgement is given to the fact that IVDS is not referenced in the record.  DDD and degenerative disease have been diagnosed, however.  DJD additionally has been found.  These diagnoses are labels for disc conditions similar to IVDS.  The Formula for Rating IVDS therefore applies.

There is no indication of any incapacitating episodes of any duration.  Absent is any reference to a period of acute signs and symptoms requiring treatment by a physician.  The Veteran indeed never was seen on an emergency basis regarding his back.  His treatment rather appears wholly in the nature of continued care.  Also lacking is evidence concerning bed rest prescribed by a physician.  The Veteran reported that such rest had been recommended in the past, but this was when he was still in service rather than during the period on appeal.  Required rest was noted as an effect on his usual daily activities, but this rest was not described as in bed or as advised by a physician.  Lastly, incapacitating episodes specifically were denied by the Veteran on one occasion.

It follows that use of the Formula for Rating IVDS would result in a noncompensable rating.  The 10 percent continued evaluation deemed appropriate herein under the General Rating Formula therefore stands as the higher evaluation.  

The Board lastly notes the following.  Consideration has been given to the benefit of the doubt in making each of the above findings.  However, it does not apply because these findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  Such ratings are not warranted since the above findings apply to the entire period under appeal.

B.  Extraschedular

The above determinations continuing the Veteran's 10 percent initial evaluations for his right ankle strain, right knee bipartite patella, and thoracolumbar spine strain are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  To the extent that referral is warranted for consideration of the assignment of an evaluation for one or more of these disabilities on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) and Thun v. Peake, 22 Vet. App. 111 (2008), the Board finds such issue to be inextricably intertwined with the issue of TDIU being remanded below.  


ORDER

An initial evaluation in excess of 10 percent for right ankle strain is denied.

An initial evaluation in excess of 10 percent for right knee bipartite patella is denied.

An initial evaluation in excess of 10 percent for thoracolumbar spine strain is denied.


REMAND

The issue of entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice, 22 Vet. App. at 447.  The Court held in Rice that a TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Id. at 445.  

Set forth above was the Veteran's contention that he is unemployed due to his right knee.  He additionally occasional reported not working full-time in the corrections and security fields.  Also set forth above were findings of occupational effects, some significant, from his right knee as well as from his right ankle and thoracolumbar spine disabilities.  The issue of entitlement to a TDIU therefore has reasonably been raised.  

Appellate review of this element of the Veteran's claim at this time, however, would be premature.  Two primary reasons lead to this conclusion.  

A VCAA notice letter regarding the TDIU element of the Veteran's claim first should be prepared.  This letter should be complaint with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) as well as with Dingess, 19 Vet. App. at 473 and all other caselaw discussed above.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  The following will be considered as one disability:  (1) disabilities of 1 or both upper extremities or of 1 or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

In addition to the 10 percent initial evaluations for right ankle strain, right knee bipartite patella, and thoracolumbar spine strain confirmed herein, the Veteran is service connected for tinnitus at 10 percent and for boxer's fracture to the right fifth finger as well as hypertension at noncompensable effective immediately upon his separation from service.  He has been service connected for posttraumatic stress disorder at 50 percent effective since May 2010.  The minimum percent rating requirements of 38 C.F.R. § 4.16(a) thus clearly are met now but were not met before May 2010.

Fulfillment of the duty to assist may be required in light of this coupled with the Veteran's contention of unemployability and findings of occupational effects.  This may include, if necessary, obtaining a VA medical examination and opinion and/or a social and industrial survey so that the issue of his entitlement to a TDIU can be decided on the basis of a complete record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter concerning his entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, 19 Vet. App. at 473, and associated caselaw (2006).  

2.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by him during the course of this remand.  This may include ordering a VA medical examination and opinion and/or a social and industrial survey (whichever is deemed most appropriate, or both as needed) if necessary.

3.  Thereafter, adjudicate the issue of the Veteran's entitlement to a TDIU.  If this benefit is not granted, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


